Citation Nr: 0314422	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Piaget's disease.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran retired in July 1974, after more than 20 years of 
active service.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In connection with his appeal, the veteran was scheduled for 
a hearing on August 13, 2001.  He was notified of the time 
and place of the scheduled hearing, by letter dated July 10, 
2001, but failed to appear for the hearing.  In a September 
14, 2001 decision, the Board denied entitlement to service 
connection for Piaget's disease.  By letter received in April 
2002, the veteran stated that he had not received notice of 
the scheduled hearing.  In June 2002, the Board advised the 
veteran that the September 14, 2001 Board decision would be 
vacated conditioned upon his appearance at a hearing.  In 
January 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  

VA regulations provide that a decision may be vacated by the 
Board at any time when there has been a denial of due 
process.  38 C.F.R. 20.904(a) (2002).  Because the veteran 
was not properly notified of the hearing, he was not afforded 
an opportunity for a hearing.  38 C.F.R. § 20.700.  

Accordingly, the Board hereby vacates the September 14, 2001 
decision.  In a separate decision, the Board will address de 
novo the merits of the veteran's appeal for entitlement to 
service connection for Piaget's disease.  


ORDER

The Board's September 14, 2001 decision is vacated.  



____________________________________________
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

